Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 20, 2008                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  136217




  MARK ANDERSON,

                Plaintiff-Appellant,

  v                                                                 SC: 136217
                                                                    CoA: 281128
  DEPARTMENT OF CORRECTIONS,

             Defendant-Appellee.
  ___________________________________

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  entry fee, the application for leave to appeal is dismissed.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 20, 2008                       _________________________________________
           jm                                                                  Clerk